                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

COQUETTE APRIL FROST,


v.                              Case No. 8:12-cr-120-T-33SPF
                                         8:19-cv-2062-T-33SPF

UNITED STATES OF AMERICA.

______________________________/

                              ORDER

     This matter is before the Court on pro se Coquette A.

Frost’s 28 U.S.C. § 2255 Motion to Vacate, Set Aside or

Correct Sentence (Civ. Doc. # 1; Crim. Doc. # 57), filed on

August 19, 2019. The United States of America responded on

September 20, 2019. (Civ. Doc. # 3). Frost has not filed a

reply and the time for filing a reply has expired. For the

reasons that follow, the Motion is dismissed for lack of

jurisdiction as successive.

I.   Discussion

     A prisoner who previously filed a Section 2255 motion

must request and receive permission from the Court of Appeals

before filing a second or successive one. See 28 U.S.C. §§

2244(b)(3)(A) and 2255(h).     “Absent such authorization, a

district court lacks jurisdiction to consider such a motion.”

Hamilton v. United States, No. 8:06-cr-464-T-17TGW, 2018 WL


                               1
5624182, at *1 (M.D. Fla. July 3, 2018)(citing Farris v.

United States, 333 F.3d 1211, 1216 (11th Cir. 2003)).

        Frost previously filed one unsuccessful Section 2255

motion, (Crim. Doc. # 40), which was denied on November 28,

2016. (Crim. Doc. # 49). And Frost has not obtained the

Eleventh Circuit’s permission to file a second or successive

Section       2255     motion.     Frost’s     newly-asserted     challenge

constitutes an improper, successive motion pursuant to 28

U.S.C. § 2255 and, therefore, pursuant to Sections 2255(e)

and (h), this Court must dismiss this claim.

II.     Certificate of Appealability and Leave to Appeal In
        Forma Pauperis Denied

        The    Court     declines     to     issue   a      certificate     of

appealability because Frost has failed to make a substantial

showing of the denial of a constitutional right as required

by 28 U.S.C. § 2253(c)(2). Nor will the Court authorize Frost

to proceed on appeal in forma pauperis because such an appeal

would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

Frost    shall   be     required    to   pay   the   full    amount   of   the

appellate filing fee pursuant to Section 1915(b)(1) and (2).

        Accordingly, it is now

        ORDERED, ADJUDGED, and DECREED:




                                         2
       Pro se Coquette A. Frost’s 28 U.S.C. § 2255 Motion to

Vacate, Set Aside, or Correct Sentence (Civ. Doc. # 1; Crim.

Doc.   #   57)   is   DISMISSED   for   lack   of   jurisdiction   as

successive. Such dismissal is without prejudice to Frost’s

filing a motion in the Eleventh Circuit for permission to

file a successive Section 2255 motion to vacate. The Clerk is

directed to close this case.

       DONE and ORDERED in Chambers in Tampa, Florida, this

22nd day of October, 2019.




                                  3
